Case 2:20-cv-01113-GJP Document 75-7 Filed 06/04/20 Page 1 of 3




            EXHIBIT F
Case 2:20-cv-01113-GJP Document 75-7 Filed 06/04/20 Page 2 of 3
        Case 2:20-cv-01113-GJP Document 75-7 Filed 06/04/20 Page 3 of 3
Michael P. Zipfel, Esq.                        -2-                                  April 24, 2020


        Also, to protect any confidential information provided in response to these requests, the
Court has entered a protective order that governs all material produced in connection with the
subpoenas and in the matter captioned Federal Trade Commission, et al. v. Thomas Jefferson
University, et al. No. 2:20-cv-01113 (E.D. Pa.). A copy of the protective order is attached for
you to consult as you review and prepare to produce documents.

        Thank you for your cooperation in responding to subpoenas served on IBC and, again, I
invite you to contact me with any questions or concerns.



                                                 Very truly yours,

                                                 /s/ Paul H. Saint-Antoine

                                                 Paul H. Saint-Antoine


Enclosures
